DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 March 2021 have been fully considered but they are not persuasive.
Applicants argue the prior art of Sugiura et al. U.S. US 20180066513 A1 is not of record in a PTO-892 and not been identified as a reference submitted by Applicant on a PTO-Form 1449. Applicant respectfully requests that U.S. Patent Publication 2018/0066513 to Sugiura et al. be listed on a PTO-Form 892 in the next action. 
The reference was submitted in an information disclosure statement filed by applicant in accordance with 37 CFR 1.98(b)(2) on 30 October 2019.
In the non-final rejection the cited publication number is the same and identifies the inventors.
However if it pleases applicant’s attorney the applicant of the reference will be so named.
Applicants argue the amendments herein in view of that interview are believed to overcome the cited art of record pending further search by the Examiner.
However from word to sentence there is no resemblance to the agreed upon subject matter.
The threaded connection constitutes the amendment directed to the “edge” to receive a tightening force from an “interface” (male and/or female threads) to removably couple the strain puck to the earth-boring drill bit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant SANVEAN TECHNOLOGIES LLC including inventors Sugiura et al. U.S. 2018/0066513.
Sugiura et al. discloses an earth-boring drill bit (fig 8A) including; a bit body (800); a shank (fig 9, 455) coupled to the bit body; a strain puck (fig 1, 100; [0064]; fig 2, 200; [0076]; sensors 110, 111, 112,113, 114, 116, 117) removably coupled ([0087, [0088]) to the earth-boring drill bit, the strain puck including a strain gauge to collect data indicating a downhole force applied to the earth boring drill bit during a drilling operation; and an edge ([0087], [0088]; threads constitute the edge) to receive a tightening force from an interface (male and/or female threads) to removably couple the strain puck to the earth-boring drill bit; and a plurality of blades (fig 8A-8D shows a drag bit having blades having cutting elements) disposed on exterior portions of the bit body, each blade having respective cutting elements disposed thereon.
Sugiura et al. discloses the strain gauge (100, 200) is further configured to wirelessly transmit ([0066]) the collected data indicating the downhole force to a receiver (surface processor) to be analyzed in real-time ([0067]) in order to determine a set of optimized downhole drilling parameters ([0094]; the condition monitoring) during the drilling operation ([0105]).

Sugiura et al. discloses a second strain puck (100, 200 at threaded slots 810, 820, 840, 910, 920; [0087], [0088]) removably coupled to the earth-boring drill bit, the second strain puck including a second strain gauge configured to collect data indicating a second downhole force (the dynamic drilling parameters include a plurality of real time data points) applied to the earth-boring drill bit during the drilling operation.
Sugiura et al. discloses the collected data indicating the second downhole force (any subsequent or constant drilling dynamic) applied to the earth-boring drill bit may be analyzed simultaneously with the collected data (initial and/or all drilling dynamics data) indicating the downhole force applied to the earth-boring drill bit to determine a set of optimized downhole drilling parameters ([0094]; the condition monitoring).
Sugiura et al. discloses the strain puck (100, 200) is removably coupled to the shank in a threaded manner ([0087], [0088]).
Sugiura et al. discloses the downhole force applied to the earth-boring drill bit includes at least one of: a compression force; a bending force; and a torsional force (0064], lines 15-16).
Sugiura et al. discloses a drill bit (fig 8A-8D and a drill string ([0071]) coupled to the drill bit, the drill string including: a plurality of subassemblies ([0071]; "Downhole tool 300 may be any component of a drill or tool string within a wellbore, and may include, for example and without limitation, a component of a BHA, drill bit, stabilizer, cross-over, drill pipe, drill collar, pin-box connection, jar, reamer, underreamer, friction reducing tool, string stabilizer, near-bit stabilizer, mud motor, turbine, stick-slip mitigation tool, or bearing housing") disposed along a length of the drill string.

Sugiura et al. discloses identifying a first compression value ([0064]) of the data indicating the downhole force (weight on bit or gravity toolface) applied to the downhole drilling tool; identifying a second compression value (during the dynamic drilling dynamics recording) of the data indicating the second downhole force applied to the downhole drilling tool; calculating a weight on bit (WOB) value based on the first compression value and the second compression value; determining whether the calculated WOB value exceeds an adjustable threshold WOB value; and in response to determining that the calculated WOB value exceeds the adjustable threshold WOB value, modifying the WOB value ([0105]; the modified parameters of the range thresholds) such that it is within the adjustable threshold WOB value.
Sugiura et al. discloses identifying a tension value ([0064]) of the data indicating the second downhole force (during the dynamic drilling dynamics recording) applied to the downhole drilling tool; calculating a bending ([0064], lines 15-16) value based on the compression value and the tension value (all data is recorded and analyzed; [0066], [0067]).
Sugiura et al. discloses identifying a torsion value ([0064]) of the data indicating the second downhole torsion value (during the dynamic drilling dynamics recording) applied to the downhole drilling tool; calculating a bending ([0064], lines 15-16) value based on the compression value and the tension value (all data is recorded and analyzed; [0066], [0067]).
Sugiura et al. discloses the downhole drilling parameters include ([0064], lines 6-19) rotational speed in revolutions per minute (RPM), a weight on bit (WOB) and a torque on bit (TOB).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
11 May 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676